DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 7/4/22 have been received. Claims 1, 4, 5, 7-11, 14, and 16-21 have been amended. Claims 2-3, and 15 have been cancelled. Claim 22 is new. 
Claim Rejections - 35 USC § 112
3.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 1-13 is withdrawn because the Applicant amended the claims. 
4.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 14-21 is withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 103
5.	The rejection under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2011/0130983) further in view of Zemlok et al. (US 2017/0245854) on claims 1, 5, 6, and 12-16 is withdrawn because the Applicant amended the claims.
6.	The rejection under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2011/0130983) further in view of Zemlok et al. (US 2017/0245854), further in view of Hendricks et al. (US 2017/0117725 on claim 2 is withdrawn because the Applicant cancelled the claim.
EXAMINER’S AMENDMENT
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chun-Ming Shih on 8/12/22.
The application has been amended as follows.
8.	Claim 1 has been amended to: A system for monitoring temperature of battery pack in storage, comprising:
a battery monitoring device comprising a first short distance wireless communication module  and an alarm notification unit connected to the first short distance wireless communication module; and
at least one battery pack in storage, wherein the battery pack comprises a battery cell, a controller, a second short distance wireless communication module, and a temperature sensor, the controller is connected to the battery cell, the second short distance wireless communication module, and the temperature sensor, a safe temperature value is set in the controller, the temperature sensor senses a temperature of the battery cell to generate a battery temperature value, the battery pack is connected to the first short distance wireless communication module of the battery monitoring device via the second short distance wireless communication module, or the battery pack is connected to the second short distance wireless communication module of an at least one adjacent other battery pack via the second short distance wireless communication module;
wherein, an operation mode of the controller of the battery pack is operated in a sleep mode in advance; if the battery temperature value of the battery pack is higher than the safe temperature value, the operation mode of the controller of the battery pack will be changed from the sleep mode to a high alarm mode, and then the controller of the battery pack issues an alarm signal, and directly transmits the alarm signal to the battery monitoring device in a short distance wireless communication, or transmits the alarm signal to the battery monitoring device via a multi-hop transmission in the short distance wireless communication; if the battery temperature value of the battery pack is not higher than the safe temperature value and the battery pack receives [[the]] an alarm signal of the other battery pack, the operation mode of the controller of the battery pack will be changed from the sleep mode to a low alarm mode, and then the battery pack assists to transmit the alarm signal of the other battery pack in a way of the short distance wireless communication; when the battery monitoring device receives the alarm signal, the alarm signal will be displayed on the alarm notification unit.
9.	Claim 17 has been amended to: The method according to Claim 16, wherein if the battery temperature value of the battery pack is higher than the safe temperature value and the battery pack receives  alarm signals of [[the]] other battery packs, the method further comprising steps of: 
requiring the controller of the battery pack to extract  alarm temperature values
of the other battery packs from overheating messages of the alarm signals received, recognize a highest alarm temperature value from the alarm temperature value recorded in the temperature recording unit and the alarm temperature values of the other battery packs extracted, record the highest alarm temperature value in the temperature recording unit, and embed the highest alarm temperature value in the overheating message of the alarm signal to be transmitted.
10.	Claim 18 has been amended to: The method according to Claim 16, wherein if the battery temperature value of the battery pack is not higher than the safe temperature value and the battery pack receives the alarm signals of [[the]] other battery packs, the method further comprising steps of:
 requiring the controller of the battery pack to extract  alarm temperature values
of the other battery packs from  overheating messages of the alarm signals received, recognize a highest alarm temperature value from the alarm temperature values of the other battery packs extracted, record the highest alarm temperature value in the temperature recording unit, and embed the highest alarm temperature value in the overheating message of the alarm signal to be transmitted.
11.	Claim 20 has been amended to: The method according to Claim 19, wherein if the battery temperature value of the battery pack is higher than the safe temperature value and the battery pack receives  alarm signals of [[the]] other battery packs, the method further comprising steps of: 
requiring the controller of the battery pack to extract count values of the other
battery packs from  overheating messages of the alarm signals received, recognize a highest count value from the count values extracted, adds 1 to the highest count value to obtain an updated highest count value, record the updated highest count value in the counter, and embed the updated highest count value in the overheating message of the alarm signal to be transmitted.
12.	Claim 21 has been amended to: The method according to Claim 19, wherein if the battery temperature value of the battery pack is not higher than the safe temperature value and the battery pack receives alarm signals of [[the]] other battery packs, the method further comprising steps of: 
requiring the controller of the battery pack to extract count values of the other

battery packs from  overheating messages of the alarm signals received, recognize a highest count value from the count values extracted, record the highest count value in the counter, and embed the highest count value in the overheating message of the alarm signal to be transmitted.
Allowable Subject Matter
13.	Claims 1, 4-14, 16-22 are allowed.
14.	The following is an examiner’s statement of reasons for allowance: Previously indicated allowable subject matter was incorporated into the independent claims, thus rendering it also allowable.  The reasons for allowance are substantially the same as provided in the Office Action mailed 5/17/22 and apply herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724